Citation Nr: 1727287	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-36 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss disability. 

2.  Entitlement to service connection for vestibular neuritis, claimed as bilateral chronic ear infection. 

3.  Entitlement to service connection for middle ear dysfunction with vertigo, to include as secondary to service-connected tinnitus disability. 


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962, and he had additional service in the Army National Guard from March 1957 to March 1963, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

These matters come before the Board of Veterans' Appeal (Board) from an August 2012 rating decision by the Department of Veterans Affairs, Regional Office located in Providence, Rhode Island (RO).  In pertinent part of that rating decision, the RO awarded service connection for right ear hearing loss and assigned a noncompensable evaluation, effective from March 12, 2012, and denied service connection for left ear hearing loss, chronic ear infections, and middle ear dysfunction with vertigo.  The Veteran appealed the initial assigned evaluation and the denial of his service connection claims. 

The Veteran testified before the undersigned during a Board hearing held at the RO in May 2015.  A copy of the hearing transcript has been associated with the claims folder. 

In July 2015, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  

Based on a the additional development, in a January 2017 rating decision, the AMC awarded service connection for left ear hearing loss, and re-characterized the Veteran's service-connected disability as bilateral hearing loss (as shown on the first page) and assigned a 20 percent evaluation, effective from March 12, 2012.   This decision does not terminate the Veteran's appeal of increased rating claim, as he is presumed to be seeking the maximum rating.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for middle ear dysfunction with tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability has been manifested by no more than a pure tone threshold average of 55 dB and speech recognition ability of 80 percent in the right ear and a pure tone threshold average of 75 dB and speech recognition ability of 64 percent in the left ear.

2.  The Veteran's vestibular neuritis first manifested decades after his period of service, and the preponderance of the competent evidence is against a finding that it is etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for entitlement to service connection for vestibular neuritis, claimed as chronic bilateral ear infection, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

With respect to increased rating claim, the Veteran is challenging the initial evaluation assigned following the grants of service connection for right ear and left ear hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the notice is intended to serve the claimant has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA sent a letter to the Veteran in March 2012 that addressed the notice elements concerning his claims for service connection.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  His claim was most recently re-adjudicated in the January 2017 supplemental statement of the case (SSOC). 

The Board finds that all notices required by implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA has obtained the Veteran's service records, post-service VA treatment records, and identified private treatment records, as well as his lay statements and testimony. 

In addition, VA provided the Veteran with VA audiology examination in August 2012 and VA ear examination in December 2016.  In both VA examination reports, the VA examiners recorded the Veteran's medical history and findings from clinical evaluation.  The August 2012 VA examination report contains the audiometric results as well as notation on the functional effect of the Veteran's bilateral sensorineural hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).  The Veteran has not asserted that his hearing loss has worsened since the 2012 VA examination.  In the December 2016 VA examination report, the VA examiner identified the nature of the Veteran's claimed bilateral chronic ear infection and provided a medical opinions with supporting rational regarding the onset and etiology of the disorder.  The examinations and medical opinion report are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303  (2007).

The record shows that the Veteran's service personnel and treatment records from his National Guard service have been obtained and associated with the claims folder, a memorandum identifying the Veteran's periods of ACDUTRA and INACDUTRA has been associated with the claims, and an adequate VA medical opinion was obtained in conjunction with the Veteran's claim for service connection.  A review of the record reflects compliance with the Board's July 2017remand directives, and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Initial Rating 

VA has adopted a Schedule for Rating Disabilities (Rating Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part IV (2016).  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id. 

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509- 10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran claims entitlement to higher disability ratings for his bilateral hearing loss.  His bilateral hearing loss disability is currently assigned a 20 percent evaluation.  As explained in more detail below, the evidence of record shows that the signs and symptoms of the Veteran's disability are consistent with the current assigned evaluation, and the assigned staged ratings are not appropriate.  See 38 C.F.R. § 4.1.

The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purpose (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist), including pure-tone threshold average and speech discrimination (Maryland CNC test).  38 C.F.R. § 4.85 (b). 

In circumstances where an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing impairment as defined under 38 C.F.R. § 4.86, then Table VIa will be used to determine the Roman numeral designations (I through XI) for hearing impairment based only on pure-tone threshold average.  38 C.F.R. § 4.85 (c).  One exceptional pattern of hearing impairment occurs when the pure-tone thresholds in each of the four frequencies (1K to 4K Hertz) are 55 decibels or greater.  Another occurs where the pure-tone threshold at 1K Hertz is 30 decibels or less, and the threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. § 4.86 (a), (b). 

Once the Veteran's hearing impairment is determined by the numeral designations according to Table VI or VIa, then Table VII is used to determine the rating assigned by combining the Roman numeral designation for hearing impairment of each ear.  The percentage evaluation is found on Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear with the better hearing and the vertical column appropriate to the numeric designation level for the ear with the poorer hearing.  38 C.F.R. § 4.85 (e).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designation assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321 (b) should be assigned in the case where the disability effects on the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56  (2007).

The Veteran seeks a higher evaluation for his bilateral hearing loss.  The record contains VA and private treatment records and the report of VA audiology examination, as well as the Veteran's lay statements and testimony. 

The Veteran's hearing impairment is determined by medical findings that are recorded in an August 2012 VA audiological examination.  The audiometric findings in the VA examination report revealed pure-tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 15, 55, 70, and 80 decibels in the right ear; and 25, 80, 90, and 105 decibels in the left ear.  Pure-tone threshold averages were 55 in the right ear and 75 in the left ear.  Speech recognition testing revealed speech recognition abilities were 80 percent in the right ear and 64 percent in the left ear.  The VA examiner noted that the Veteran complained that his hearing impairment has caused him to lose business as contractor over the years due to difficulty hearing potential clients accurately.  He further reported that he has been hurt while working because he was not able to hear warnings from his co-workers.  The Veteran reported that he does whatever he can to make himself safe on the job site, but sometimes it is out of his control.  The VA examiner found that the Veteran's hearing loss does impact his daily activities including his employment.

Initially, the Board observes that the 2012 audiometric findings do demonstrate that the Veteran has an exceptional pattern of hearing impairment in his left ear, as he has a pure tone threshold at 1000 Hz of 30 decibels or less coupled with a pure tone threshold at 2000 Hz of 70 decibels or more.  See 38 C.F.R. § 4.86.  He does not have an exceptional pattern of hearing impairment in his right ear.  As such, Table V can be used to determine the severity of the Veteran's left ear hearing impairment, but not for his right ear hearing impairment.  However, the Board notes that the Veteran receives a higher level of impairment when Table VI is used for his left ear.  In this regard, he receives a Level VII as opposed to Level V for his left ear hearing impairment. 

When applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's hearing loss scores, the findings from the 2012 examination show that his right ear qualified as Level IV (pure tone threshold average of  55 decibels, speech recognition score of 80 percent), and his left ear qualified as Level VII (pure tone threshold average of 75 decibels, speech recognition score of 64 percent).  The application of these levels under Table VII is consistent with a 20 percent disability rating for hearing loss.  See 38 C.F.R. § 4.85 (e). 

The Board has considered the private audiology results dated in April 2012 submitted by the Veteran in support of his claim, but finds that the August 2012 VA audiometric results are more favorable to the Veteran and should be used to evaluate his hearing impairment disability.  In a May 2012 private medical statement, the private otologist stated that the April 2012 audiometric test revealed that the Veteran's pure tone threshold averages were 12 in the right ear and 15 in the left ear and his word recognition scores were 80 percent in the right ear and 74 percent in the left ear, which would only support at most the assignment of a 10 percent evaluation under Table VII.  See 38 C.F.R. § 4.85.  The Board notes that the April 2012 audiometric testing report indicated that word recognition testing was performed using the W22 list and not the Maryland CNC word list as required by 38 C.F.R. § 4.85 (2016) (requiring that an examination for hearing impairment for VA purposes be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and puretone audiometry test).

There is no objective evidence that he meets the criteria for an evaluation in excess of 20 percent.  The 2012 VA examination report contains adequate audiometric evaluation of record during this appeal period.  Although the Veteran asserts that his hearing impairment is more severe than the criteria associated with a 20 percent, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Veteran has not asserted and there is no indication that the findings from the VA examination report are inadequate.

Based on the findings shown in the 2012 VA examination report, the Board finds that the mechanical application of the applicable diagnostic criteria to the evidence in the record does not warrants an evaluation in excess of 20 percent.  See 38 C.F.R. § 4.85, Table VI.

In short, the preponderance of the evidence is against a finding that the Veteran's bilateral sensorineural hearing loss disability warrants an evaluation in excess of 20 percent. 

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  In doing so, the Board must consider the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56  (2007).  While the Veteran contends that his hearing impairment makes it difficult for him to hear and it has impacted him at work, there is no indication that the severity of his impairment disability has not been adequately considered by the assigned rating. 

The Board has considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321 (a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115  (2008). 

The Board finds that the Rating Schedule measures and contemplates the Veteran's hearing loss disability and there is no evidence that the Veteran experiences any additional symptoms not contemplated by the rating criteria.  The Board finds that the schedular ratings currently assigned reasonably describe the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  The Board recognizes that the Veteran stated that he does not feel his hearing disability is accurately evaluated.  However the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports do not represent an exceptional case.

The Board notes that the United States Court of Appeals for the Federal Circuit held that the combined effects of a Veteran's service-connected disabilities is also for consideration in determining whether the schedular evaluation is adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The evidence does not indicate that there are any combined effects resulting from the other service-connected disabilities that impacted the hearing loss disability. Accordingly, referral for consideration of an extraschedular rating on this basis is also not warranted.

The Board also notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453  (2009).  However, the evidence in this case does not show that the Veteran is unemployable due to his service-connected bilateral hearing loss.  Although the VA examiner found that the Veteran's bilateral hearing loss disability impacted his occupational functioning, the Veteran has not asserted, and none of the VA audiology examinations show, that he is unemployable because of his disability.  Rather, the Veteran has reported that he continues to work as self-employed contractor.  Therefore, consideration of TDIU is not warranted in this case.

Based on the above, the Board finds that the Veteran's claim for an evaluation in excess of 20 percent for bilateral sensorineural hearing loss disability cannot be granted.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  The term "active military, naval, or air service," includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from myocardial infarction or cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303 (b).  The chronicity provision of 38 U.S.C.A. § 3 .303 (b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d). 

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2016).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
 
In this case, the Veteran seeks entitlement to service connection for chronic bilateral ear infection.  He asserts that he has a current chronic bilateral ear infection that is related to his period of service.  The Veteran reports that he first experienced bilateral ear infection in service, but he denied seeking treatment at that time.  

Initially, the Board notes that the Veteran asserts that he has current chronic bilateral ear infections.  A review of the competent medical evidence shows that the Veteran was treated for vestibular neuritis in 1999.  In a January 2005 private treatment record, it was noted that the Veteran had episode of vestibular neuritis and it remained poorly compensated.  The report of a December 2016 VA examination shows a current diagnosis of vestibular neuritis.  In the examination report, the VA examiner explained that vestibular neuritis was a viral infection of the inner ear that can lead to hearing loss and vertigo.  The VA examiner also noted that a review of the Veteran's medical records failed to reflect a history of chronic ear infection.  The Veteran did inform the VA examiner that he experiences a blocked left ear when he has a cold.  Given the Veteran's assertions and the findings contained in the 2016 VA examination, the Board finds that there is competent evidence of a current diagnosed disorder, identified as vestibular neuritis.  The Board considers the diagnosis of vestibular neuritis as separate from the Veteran's claimed vertigo disorder, which is addressed in the remand portion.  

The competent medical evidence of record demonstrates that the Veteran was first diagnosed with vestibular neuritis in 1999, which comes more than three decades after his separation from his period of service; and the preponderance of the competent evidence is against a finding that it is otherwise directly related to his period of service.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309. 

In this regard, a review of the Veteran's service treatment records does not show any complaints, treatment, or diagnosis of ear infections.  While the Veteran's service treatment records do show that he was exposed to loud noise and complained of tinnitus and hearing loss during his period of service, none of these records reflect complaints of other ear problems.  

The report of his June 1962 examination prior to separation from active service shows that his ears were evaluated as normal.  On the associated report of medical history, the Veteran indicated a positive history of ear, nose and/or throat trouble that he associated with hearing loss in his left and history of tonsillectomy.  The report of his June 1966 examination prior to his separation from the Army National Guard shows that his ears were evaluated as normal. 

The first medical evidence of inner ear infection comes in March 1999, when the Veteran presented with complaints of acute vertigo for the past week.  His ear examination was normal at that time. Subsequent private treatment records dated in 2001 to 2005 note that the Veteran suffered from vestibular neuritis in 1999, which remains poorly compensated.  In March 2012, the Veteran initiated his claim for service connection for chronic bilateral ear infection, currently identified as vestibular neuritis. 

The Veteran underwent a VA examination in December 2016.  In that examination report, the VA examiner noted a diagnosis of vestibular neuritis which was first diagnosed in 1999.  The VA examiner found that the Veteran's vestibular neuritis had resulted in his vertigo.  The VA examiner noted that a review of the Veteran did not show complaints of vertigo in service and there was no evidence to link his vertigo to his period of service.  The VA examiner concluded it was less likely than not that the Veteran's current diagnosed ear disorder was incurred or otherwise related to his period of service. 

Service connection is warranted on a presumptive basis for chronic diseases which manifest to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307 and 3.309.  In the instant case, there is no evidence to suggest that the Veteran's vestibular neuritis manifested to such a degree within one year of his separation from service.  In fact, the first diagnosis of vestibular neuritis was not until 1999, which decades after his release from service.

Here, the medical evidence of record does not show that the Veteran's current bilateral ear disorder, identified as vestibular neuritis, first manifested in service, at separation, or until three decades after his discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

That being said, the Board cannot ignore the Veteran's assertions that he suffered from ear problems since his period of service.  See Layno v. Brown, 6 Vet. App. 465, 469-471 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness).  As such, the Board will discuss whether the competent evidence of record demonstrates element (3), nexus or relationship, between the current cervical spine disorder and the Veteran's period of service. 

Here, there is no favorable medical nexus opinion of record that supports such a medical link.  Rather, in the report of the December 2016 VA examination, the VA examiner concluded that based on a review of the claims folder, the Veteran's vestibular neuritis was first diagnosed in1999 and it did not have an onset during his period of service.  The VA examiner concluded that there was no evidence to suggest a medical link between the Veteran's current diagnosed disorder and his period of service.  

There is no medical opinion to the contrary to the VA examiners' medical opinions. 

As noted in the legal criteria above, under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third service-connection element for certain chronic diseases, including organic diseases of the nervous system, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).  The Board has considered the Veteran's reports of ear problems since his separation from service.

Although the Veteran is competent to attest to facts surrounding his claim, such as ear pain and other symptomatology he observed during service and since service, as a lay person, he is not competent to offer opinions that require medical knowledge.  See Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009).  Notably, diagnosis of chronic ear problems, such as vestibular neuritis, cannot be determined by the Veteran's own observations.  Further, while the Veteran may sincerely believe that this is the case, he does not have medical training and his statements as to medical etiology are outweighed by the opinion of the 2016 VA examiner discussed above.

The Veteran has not submitted any competent or probative medical or scientific evidence that shows a positive association between his vestibular neuritis and his active service.  Based on the foregoing, the Board finds that a medical link between the Veteran's diagnosed disorder and his period of service has not been shown.  As such, the Board finds that service connection on a direct basis is not warranted for the claimed condition.

The preponderance of the medical evidence is against a finding that the Veteran's claimed disorder is etiologically related to the Veteran's period of service.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim must be denied.


ORDER

Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss disability is denied. 

Entitlement to service connection for vestibular neuritis, claimed as chronic ear infection, is denied. 


REMAND

The Veteran seeks entitlement to service connection for middle ear dysfunction with vertigo.  As noted above, the Board considered the Veteran's vertigo claim to be a separate from the denial of his claim for service connection for chronic bilateral ear infection, identified as vestibular neuritis.  Based on a review of the claims folder, the Board finds that additional development is need prior to adjudication of the claim.  In particular, the Board finds that a supplemental VA medical opinion is needed.  

In the December 2016 VA examination report, the VA examiner found that a review of the medical evidence showed that the Veteran had an episode of vestibular neuritis that resulted in his vertigo.  The VA examiner noted that the private treatment records showed that despite vestibular rehabilitation treatment, the Veteran continued to experience vertigo episodes.  The December 2016 VA examiner further noted that "loud noises cause increased tinnitus which leads to vertigo."  This suggests that the Veteran's vertigo is aggravated by his service-connected tinnitus disability. 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

This secondary theory of entitlement has not been fully developed as to this claimed condition.  No examiner has been asked to offer a reasoned medical opinion the question, and the Veteran has not been afforded clear notice regarding secondary service connection.  On remand, proper notice must be accomplished, and a supplement VA medical opinion should be obtained.
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and send him a notice letter which provides an explanation as to the elements necessary to substantiate his claims under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995).

2. Arrange for the Veteran's claims folder to be reviewed by the appropriate specialist to provide a medical opinion on whether the Veteran's vertigo is secondary to his service-connected tinnitus disability.   A new examination is not required unless it is determined to be necessary by the reviewing specialist.

Based on a review of the claims folder, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's vertigo is proximately caused or aggravated by his service-connected tinnitus disability.  In doing so, the VA examiner should consider and discuss the findings contained in the December 2016 VA examination report. 

Aggravation for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's vertigo found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability. 

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided, it must be noted in the examination report, and an explanation provided for that conclusion.

3. Then, after ensuring any other necessary development has been completed and the remand instructions have been complied with, readjudicate the Veteran's service connection claim with consideration of evidence received since the most recent supplemental statement of the case.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


